       Case 3:19-cv-00614-MMD-CLB Document 13 Filed 12/07/20 Page 1 of 2




1                                UNITED STATES DISTRICT COURT

2                                       DISTRICT OF NEVADA

3       SERGIO ARELLANO OCEGUEDA ,
4                                                       3:19-cv-614-MMD-CLB
                                      Plaintiff,
5         v.
                                                        ORDER
6      KEN FURLONG, et al.,
7
                                 Defendants.
8

9           Plaintiff’s complaint was screened pursuant to 28 U.S.C. § 1915A and permitted to

10   proceed (ECF No. 7). Plaintiff was advised in the court’s screening order how to properly

11   effect service on the defendants in this case. (Id.)        The summonses were returned

12   unexecuted due to plaintiff’s failure to return the USM-285 forms to the U.S. Marshal for

13   service on the defendants (ECF No. 10). Thereafter, the plaintiff was notified of the court’s

14   intent to dismiss this case pursuant to Fed. R. Civ. P. 4(m) for failure to serve the defendants

15   (ECF No. 11).

16          Plaintiff now seeks an unspecified extension of time to “get some lawyers . . . .” (ECF

17   No. 12). The court construes this motion as a motion for extension of time to properly effect

18   service of process and GRANTS the motion in part. Plaintiff shall be granted one final

19   opportunity to serve the defendants by following the instructions in this order.

20          The Clerk shall ISSUE summonses for Sheriff Ken Furlong, Deputy Lee, Deputy

21   Macedo, Deputy Peralty, and Deputy Barnium and send the same to the U.S. Marshal for

22   service. The Clerk shall also SEND sufficient copies of the complaint (ECF No. 8), the

23   screening order (ECF No. 7), and this order to the U.S. Marshal for service on the

24   defendants. The Clerk shall SEND to plaintiff sufficient USM-285 forms. Plaintiff shall have

25   until Wednesday, December 30, 2020, to complete the USM-285 service forms and return

26   them to the U.S. Marshal, 400 South Virginia Street, 2nd Floor, Reno, Nevada 89501.

27

28

                                                    1
       Case 3:19-cv-00614-MMD-CLB Document 13 Filed 12/07/20 Page 2 of 2




1           If plaintiff fails to follow this order, the above-named defendants will be dismissed for

2    failure to complete service of process pursuant to Fed.R.Civ.P. 4(m). No further extensions

3    of time will be granted.

4            December 7, 2020
     DATED: __________________

5                                               ______________________________________
                                                UNITED STATES MAGISTRATE JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                    2
